IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                              Assigned on Briefs April 14, 2009

                  STATE OF TENNESSEE v. ARTERIO HOLMAN

                   Direct Appeal from the Criminal Court for Shelby County
                          No. 07-03279    John T. Fowlkes, Jr., Judge



                     No. W2008-00318-CCA-R3-CD - Filed June 26, 2009


The defendant, Arterio Holman, was convicted by a Shelby County Criminal Court jury of simple
possession of cocaine and possession with intent to deliver 26 grams or more of cocaine. The trial
court merged the simple possession conviction with the possession with intent to deliver conviction
and sentenced the defendant as a Range I offender to eleven years in the Department of Correction.
On appeal, he argues that (1) the trial court erred in allowing an officer to testify as an expert on drug
trade, (2) the evidence was insufficient to sustain his conviction for possession with intent to deliver
more than 26 grams of cocaine, (3) the trial court imposed an excessive sentence, and (4) cumulative
error compromised his rights to a fair trial and due process. After review, we affirm the judgment
of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ALAN E. GLENN , J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS and J.C.
MCLIN , JJ., joined.

Robert Wilson Jones, District Public Defender; Phyllis Aluko (on appeal) and Glenda Adams (at
trial), Assistant Public Defenders, for the appellant, Arterio Holman.

Robert E. Cooper, Jr., Attorney General and Reporter; Sophia S. Lee, Assistant Attorney General;
William L. Gibbons, District Attorney General; and Christopher West, Assistant District Attorney
General, for the appellee, State of Tennessee.


                                               OPINION

                                                FACTS

       In March 2007, the defendant was indicted on one count of possession with the intent to sell
26 grams or more of cocaine and one count of possession with the intent to deliver 26 grams or more
of cocaine as a result of activities that took place on January 24, 2007. A trial was conducted in
November 2007.
                                             State’s Proof

         Detective Willie Mathena, a thirteen-year veteran of the Memphis Police Department,
testified that he was presently assigned to the Auto Cargo Theft Task Force but had also worked as
a patrolman and on a “Zero-Tolerance” Task Force that concentrated on burglaries and drug sales.
On January 24, 2007, Detective Mathena was called to 3479 Hobson Road in Shelby County to
conduct an investigation regarding stolen cargo potentially located at that residence. When he and
the lead detective arrived at the residence, they obtained verbal and written consent from the
homeowner to search the house.

        Detective Mathena testified that when the homeowner opened the door, he smelled “an
extreme[ly] strong odor of marijuana” coming from inside. The marijuana smoke inside the house
was so thick he could barely see. When he walked into the living room, he saw a man, identified as
the defendant, and woman sitting on a couch. As Detective Mathena approached the couple, the
defendant reached for a jacket on a nearby loveseat. Fearful that a weapon might be underneath or
inside the jacket, Detective Mathena grabbed it before the defendant. Detective Mathena noticed that
the jacket “felt kind of heavy” on one side and noticed a clear plastic bag containing a white,
powdery rock substance about the size of a “golf-ball-and-a-half.” Based on his experience,
Detective Mathena suspected that the powdery substance was either cocaine or heroin.

         Detective Mathena testified that as soon as he grabbed the jacket, the defendant exclaimed,
“Hey, man, look, that’s my jacket. That shit in my jacket is mine. . . . I smoke it. I don’t sell it. I’m
sprung.” He advised the defendant not to make any other statements, confiscated the substance, and
patted the defendant down for weapons. Detective Mathena found approximately $750 in the
defendant’s front pants pocket, with the bills organized in denominations and turned in the same
direction. He could not recall the exact denominations, but he knew there were “twenties, tens, fives,
[and] maybe some fifties.” The money smelled of marijuana. He field-tested the powdery substance,
and it tested positive for cocaine and weighed approximately 30 grams.

        Detective Mathena testified that as part of the Auto Cargo Theft Task Force, his
responsibilities involved making purchases of, among other things, “[m]arijuana, cocaine, stolen
cars, [and] stolen guns.” He explained that the task force deals with all crimes, “from A to Z,” and
that “[a]ll of the crime is connected to drugs.” He stated that when he was a member of the “Zero-
Tolerance” Task Force, he participated in undercover drug operations and first became familiar with
the drug trade. Through his training and experience, he learned drug sale “lingo” and how much
certain drugs cost, things an average police officer would not know. Over objection, Detective
Mathena was accepted by the court as an expert on narcotics sales and undercover operations
involving narcotics.

        Detective Mathena testified that a normal cocaine purchase, for someone who did not want
to look suspicious and who did not know the dealer, would be an “eight-ball,” which would provide
“four or five good lines of . . . pure cocaine” or five to six “good size crack rocks.” He said that an
“eight-ball” is approximately 15 grams. Detective Mathena said that a typical buy for a hit of


                                                  -2-
cocaine would at most be 2.5 to 3.5 grams, which would give four to five lines. A smoker would
pay approximately $20 for 0.5 gram, and 3.5 grams would cost between $100 and $125. An average
user would have one or two crack rocks, each weighing only .03 to 0.1 grams. Most users do not
keep large amounts of cocaine with them but only buy what they need for that particular moment.

        On cross-examination, Detective Mathena testified that the defendant had what amounted
to an “eight-ball” and an ounce of pure powder cocaine. He acknowledged that some drug dealers
individually package their drugs for resale and that the cocaine in the defendant’s jacket pocket was
in one plastic bag. He also said that drug dealers often organized their money by denomination and
direction. Detective Mathena stated that he always checked a suspect’s money to document that
nothing was stolen. He acknowledged that the defendant appeared to be slightly under the influence
when he first saw him.

         Dalinda Franklin with the Organized Crime Bureau of the Memphis Police Department
testified that she transported the evidence collected in this case to and from the Tennessee Bureau
of Investigation (TBI) for testing.

        Melanie Johnson, TBI special agent and forensic scientist, analyzed the substance found in
the defendant’s jacket. The substance weighed 28 grams and was positive for cocaine.

                                           Defense Proof

        Ellowee Cassey, the defendant’s aunt, testified that the defendant lived with her in January
2007. She said she had never seen the defendant use drugs but knew that he did so. She described
the defendant’s demeanor as “real quiet” when he was not under the influence but as “lively” when
he used drugs. She had seen him with “[l]arge amounts” of “[p]owder” in his possession but “[n]ot
that often.” To her knowledge, the defendant had never sold drugs.

        Ms. Cassey acknowledged that she did not know what kind of drugs the defendant used
because he would “go out in the back yard and use it.” She said that the defendant was not working
when he lived with her, but he occasionally gave her money for rent. She periodically gave the
defendant money but never more than seventy-five dollars at a time. She was not aware of anyone
else giving the defendant money. The defendant bought clothes and shoes for himself approximately
once a month. The defendant’s girlfriend visited at times and used drugs with the defendant in the
backyard.

         Jamie Mason, the defendant’s sister, testified that she had never known the defendant to sell
drugs but knew that he used powder cocaine. Ms. Mason used to smoke marijuana and would look
for the defendant to obtain some marijuana and smoke it with him. She estimated that the defendant
had been using drugs for three years. She did not know whether the defendant was working in
January 2007. She went with the defendant and his girlfriend to a club a few times, and the
defendant sometimes paid her entrance fee and bought his own drinks. The defendant used drugs



                                                 -3-
at his friend’s house or a motel, and she saw him “do a line . . . [o]n his pink[ie] or his girl’s
pink[ie].”

       The defendant testified that on January 24, 2007, he and his girlfriend were at his sister’s
house “[s]moking weed, getting high” when the police arrived, told everyone to “[f]reeze,” and
searched the house. An officer found drugs in his jacket located a few feet away from him. The
defendant told the officer that the drugs were his and that he and his girlfriend were using them. The
defendant said that his sister and her daughter were also at the house that night, but his sister did not
use drugs.

        The defendant explained that he had been “getting high” since his birthday, which was two
days earlier. He got a “package deal” for his birthday from his dealer, meaning his dealer added
some extra as a “gift” to the amount he purchased. He estimated that he purchased 22 grams for
approximately $350. He elaborated that he actually bought 10 grams on his birthday and then
returned the next day to buy 16 to 20 more, which was when his dealer gave him the extra. The
defendant explained that he bought such a large amount because he and his girlfriend were planning
to get high for seven or eight days. He was not working at the time and got the money to purchase
the drugs from his girlfriend who worked at McDonald’s and had just gotten her tax refund.

       The defendant testified that he had been using cocaine and marijuana since the age of twelve
and had been using Ecstasy for the last four years. He had never had a real job and supported his
drug habit by getting money from family members or his girlfriend and winnings from a casino or
dice game on the street. He also chose to date women who worked and used drugs. He said that the
money found in his pants pocket was his girlfriend’s tax refund money that she gave him for his
birthday. His girlfriend had given him approximately $1700 that week.

        The defendant testified that he had “never sold drugs a day in [his] life.” He explained that
the reason he had such a large amount of cocaine was because it was for both him and his girlfriend,
they both used a lot of drugs, and they were planning on using for four or five days. He said that a
“normal” purchase for him was approximately a quarter-ounce. He then said that he bought about
10 grams of cocaine for $120 to $125 “[p]robably every day.” The defendant stated that he
sometimes worked through a temporary agency but would work a week and then quit after getting
paid. He was paid approximately $300 a week, and the money lasted only a few days.

                                             ANALYSIS

                                        I. Expert Testimony

       The defendant argues that the trial court erred in allowing Detective Mathena to testify as an
expert witness on matters regarding drug trade. He specifically argues that there was a lack of
evidence as to the extent of Detective Mathena’s prior dealings with powder cocaine users and that
Mathena testified inconsistently at times.



                                                  -4-
        The trial court is given broad discretion in resolving questions concerning the admissibility
of expert testimony, and we will not overturn its ruling absent a finding that it abused its discretion.
See State v. Stevens, 78 S.W.3d 817, 832 (Tenn. 2002); State v. Coley, 32 S.W.3d 831, 833 (Tenn.
2000); State v. Ballard, 855 S.W.2d 557, 562 (Tenn. 1993). “The abuse of discretion standard
contemplates that before reversal the record must show that a judge ‘applied an incorrect legal
standard, or reached a decision which is against logic or reasoning that caused an injustice to the
party complaining.’” Coley, 32 S.W.3d at 833 (quoting State v. Shirley, 6 S.W.3d 243, 247 (Tenn.
1999)). Moreover, expert testimony must be both relevant and reliable before it may be admitted.
McDaniel v. CSX Transp., Inc., 955 S.W.2d 257, 265 (Tenn. 1997). Tennessee Rule of Evidence
702 provides:

                If scientific, technical, or other specialized knowledge will substantially assist
       the trier of fact to understand the evidence or to determine a fact in issue, a witness
       qualified as an expert by knowledge, skill, experience, training, or education may
       testify in the form of an opinion or otherwise.

         In this case, Detective Mathena testified that he had attended drug school and taken classes
on “drugs, crack, [and] marijuana.” He previously worked with the “Zero-Tolerance” Task Force
which concentrated, in part, on drug sales. As part of that task force, he did what the patrol officers
did not have time to do, including “check[ing] the streets for . . . drug trafficking and drug and drug
sales.” He was involved in undercover drug buys and apprehending individuals with narcotics. He
had to become familiar with street terminology and the cost of various drugs. As part of his current
assignment with the Auto Cargo Theft Task Force, Detective Mathena was involved in undercover
purchases of “[m]arijuana, cocaine, stolen cars, stolen guns, you name it, we buy it all.” He
explained that the Auto Cargo Theft Task Force was unique in that “[they] do it all. . . . [Y]ou realize
that your burglars are your drug dealers, your drug sellers. They drive nice cars. You[r] people
stealing cars are stealing them to sell drugs. . . . All of the crime is connected to drugs. It always
comes back to drugs and guns.” As a member of this task force, he had to become familiar with drug
terminology and how much to pay for certain narcotics because he oftentimes did not carry a gun and
a dangerous situation could arise if the dealer became suspicious. He noted that the average
patrolman knew about drugs but not about drug sales and undercover buys. He said that he has “had
a lot of training, but no training amounts to actual street experience.”

         We conclude that the trial court did not abuse its discretion in allowing Detective Mathena
to testify as an expert witness regarding normal purchase amounts of cocaine users. Detective
Mathena’s testimony indicated that from his various assignments in his thirteen years on the police
force, he had gained a specialized knowledge in matters regarding the drug trade. From his
involvement in undercover drug buys, he had learned average purchase amounts, cost, and
terminology. This court has previously held that an officer may testify about matters relating to drug
trade under Tennessee Rule of Evidence 702. See, e.g., State v. Daniel Potin, No. W2005-01100-
CCA-R3-CD, 2006 WL 1548672, at *4 (Tenn. Crim. App. June 7, 2006), perm. to appeal denied
(Tenn. Nov. 13, 2006); State v. Timoty Murrell, W2001-02279-CCA-R3-CD, 2003 WL 21644591,
at *6-7 (Tenn. Crim. App. July 2, 2003).


                                                  -5-
        The defendant asserts that inconsistencies in some of Detective Mathena’s answers indicate
a lack of trustworthiness as to his expertise regarding drug purchases. In particular, the defendant
points out that Detective Mathena testified a normal buy was an “eight-ball” and then later said a
normal buy for a smoker was 0.5 grams. A close reading of the record shows that Detective Mathena
said a normal buy for him in his capacity as an undercover officer was an “eight-ball” as an amount
that would not arouse suspicions and which he prefaced by saying “[he] could purchase quite a bit.”
The defendant is not entitled to relief on this issue.

                                             II. Sufficiency

        The defendant challenges the sufficiency of the convicting evidence, arguing that the “dearth
of evidence would prevent a rational trier of fact from finding him guilty beyond a reasonable doubt
of unlawful possession of a controlled substance with intent to deliver 26g or more of cocaine.”
When reviewing a challenge to the sufficiency of the convicting evidence, we note that the relevant
question of the reviewing court is “whether, after viewing the evidence in the light most favorable
to the prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979);
see also Tenn. R. App. P. 13(e) (“Findings of guilt in criminal actions whether by the trial court or
jury shall be set aside if the evidence is insufficient to support the findings by the trier of fact of guilt
beyond a reasonable doubt.”); State v. Evans, 838 S.W.2d 185, 190-92 (Tenn. 1992); State v.
Anderson, 835 S.W.2d 600, 604 (Tenn. Crim. App. 1992). All questions involving the credibility
of witnesses, the weight and value to be given the evidence, and all factual issues are resolved by
the trier of fact. See State v. Pappas, 754 S.W.2d 620, 623 (Tenn. Crim. App. 1987). “A guilty
verdict by the jury, approved by the trial judge, accredits the testimony of the witnesses for the State
and resolves all conflicts in favor of the theory of the State.” State v. Grace, 493 S.W.2d 474, 476
(Tenn. 1973). Our supreme court stated the rationale for this rule:

                This well-settled rule rests on a sound foundation. The trial judge and the
        jury see the witnesses face to face, hear their testimony and observe their demeanor
        on the stand. Thus the trial judge and jury are the primary instrumentality of justice
        to determine the weight and credibility to be given to the testimony of witnesses. In
        the trial forum alone is there human atmosphere and the totality of the evidence
        cannot be reproduced with a written record in this Court.

Bolin v. State, 219 Tenn. 4, 11, 405 S.W.2d 768, 771 (1966) (citing Carroll v. State, 212 Tenn. 464,
370 S.W.2d 523 (1963)). A jury conviction removes the presumption of innocence with which a
defendant is initially cloaked and replaces it with one of guilt, so that on appeal, a convicted
defendant has the burden of demonstrating that the evidence is insufficient. See State v. Tuggle, 639
S.W.2d 913, 914 (Tenn. 1982).

       The defendant argues that the jury’s decision to convict him in count one of simple
possession rather than possession with intent to sell 26 grams or more of cocaine casts doubt on his
conviction for possession with intent to deliver and suggests that the jury must have found that the
cocaine was for personal use. However, the jury was instructed to consider each count as a separate


                                                    -6-
and distinct offense, and, as correctly noted by the State, consistency of verdict is not required, so
long as “the evidence establishes guilt of the offense upon which the conviction was returned.”
Wiggins v. State, 498 S.W.2d 92, 94 (Tenn. 1973); State v. Hayes, 7 S.W.3d 52, 57 (Tenn. Crim.
App. 1999); State v. Tony Scott Walker, No. 02C01-9704-CC-00147, 1997 WL 746433, at *3-4
(Tenn. Crim. App. Dec. 3, 1997), perm. to appeal denied (Tenn. Sept. 21, 1998). We will not
speculate on the jury’s reasoning for returning with a conviction on a lesser-included offense in the
first count and will independently assess the sufficiency of the evidence convicting the defendant of
possession with intent to deliver 26 grams or more of cocaine.

        In addressing this issue, we note that the defendant does not contest that he possessed the
cocaine; instead, he contends that it was for his personal use and there was insufficient proof that he
intended to deliver it. Possession of 26 grams or more of cocaine with the intent to deliver is a Class
B felony. Tenn. Code Ann. § 39-17-417(a)(4), (c)(1), (i)(5). Tennessee Code Annotated section 39-
17-419 provides, “It may be inferred from the amount of a controlled substance or substances
possessed by an offender, along with other relevant facts surrounding the arrest, that the controlled
substance or substances were possessed with the purpose of selling or otherwise dispensing.” Id.;
see State v. Nelson, 275 S.W.3d 851, 866-67 (Tenn. Crim. App. 2008); State v. Toney L. Conn, No.
M2005-02899-CCA-R3-CD, 2006 WL 3498048, at *5-6 (Tenn. Crim. App. Nov. 21, 2006), perm.
to appeal denied (Tenn. Mar. 12, 2007) (citing various factual scenarios surrounding a defendant’s
possession of cocaine where this court found the evidence sufficient to prove intent).

        Detective Mathena testified that the cocaine found in the defendant’s possession weighed
30.2 grams in the property room and, “at the most,” a normal buy for a user was 2.5 to 3.5 grams.
He said that, in his experience, users do not usually keep large amounts in their possession but only
buy what is needed for that particular moment or hit. He testified that 3.5 grams of cocaine would
cost $100 to $125. In addition, when Detective Mathena encountered the defendant, there was
evidence that the defendant had been smoking marijuana, not using cocaine. There was no testimony
that any paraphernalia for using cocaine was found on the defendant. Moreover, the defendant, who
admitted to never having a real job, had $750 cash in his possession in various smaller
denominations, organized by denomination and facing the same direction. The jury heard the
defendant’s explanation for why he possessed the large amount of cash and cocaine and, by its
verdict, discredited that explanation. We conclude that in the light most favorable to the State, the
evidence was sufficient for a rational trier of fact to find that the defendant possessed the cocaine
with intent to deliver and thus sustain the verdict.

                                         III. Sentencing

         The defendant argues that the trial court imposed an excessive sentence “because [the court]
failed to acknowledge the proffered mitigating factors presented by the defense.” When an accused
challenges the length and manner of service of a sentence, it is the duty of this court to conduct a de
novo review on the record “with a presumption that the determinations made by the court from which
the appeal is taken are correct.” Tenn. Code Ann. § 40-35-401(d) (2006). This presumption is
“conditioned upon the affirmative showing in the record that the trial court considered the sentencing


                                                 -7-
principles and all relevant facts and circumstances.” State v. Ashby, 823 S.W.2d 166, 169 (Tenn.
1991). The presumption does not apply to the legal conclusions reached by the trial court in
sentencing the accused or to the determinations made by the trial court which are predicated upon
uncontroverted facts. State v. Butler, 900 S.W.2d 305, 311 (Tenn. Crim. App. 1994); State v. Smith,
891 S.W.2d 922, 929 (Tenn. Crim. App. 1994); State v. Bonestel, 871 S.W.2d 163, 166 (Tenn. Crim.
App. 1993), overruled on other grounds by State v. Hooper, 29 S.W.3d 1, 9 (Tenn. 2000).

        In conducting a de novo review of a sentence, this court must consider (a) any evidence
received at the trial and/or sentencing hearing, (b) the presentence report, (c) the principles of
sentencing, (d) the arguments of counsel relative to sentencing alternatives, (e) the nature and
characteristics of the offense, (f) any mitigating or enhancement factors, (g) any statements made by
the accused in his own behalf, and (h) the accused’s potential or lack of potential for rehabilitation
or treatment. Tenn. Code Ann. §§ 40-35-103, -210 (2006); State v. Taylor, 63 S.W.3d 400, 411
(Tenn. Crim. App. 2001). The party challenging the sentence imposed by the trial court has the
burden of establishing that the sentence is erroneous. Tenn. Code Ann. § 40-35-401 (2006),
Sentencing Commission Cmts.; Ashby, 823 S.W.2d at 169.

        As noted above, the defendant was convicted of a Class B felony. A standard offender
convicted of a Class B felony is subject to a potential sentence of eight to twelve years. Tenn. Code
Ann. § 40-35-112(a)(2). In sentencing the defendant, the trial court noted that it was taking into
account the trial testimony, arguments at sentencing, the presentence report, the facts and
circumstances of the case, and any enhancement and mitigating factors. The court observed that the
defendant had a “very significant criminal history,” including two felony convictions and several
misdemeanor convictions, see id. § 40-35-114(1), and that he had violated his probation in the past
and committed offenses while on probation. See id. § 40-35-114(8). The court did not find any
mitigating factors applicable to the defendant’s case. The court sentenced the defendant to eleven
years in the Department of Correction.

         We conclude that there is no error in the trial court’s sentencing determinations. It appears
from the presentence report that since the age of nineteen, the defendant has been convicted of two
felonies and thirteen misdemeanors and has violated his probation. The seven-year gap in his
criminal record was when he was serving his sentence for aggravated robbery. In imposing a specific
sentence within a range, a trial court “shall consider, but is not bound by,” certain advisory
sentencing guidelines, including that the “minimum sentence within the range of punishment is the
sentence that should be imposed” and that “[t]he sentence length within the range should be adjusted,
as appropriate, by the presence or absence of mitigating and enhancement factors[.]” Id. §
40-35-210(c)(1), (2) (2006). The weighing of the various mitigating and enhancement factors is “left
to the trial court’s sound discretion.” State v. Carter, 254 S.W.3d 335, 345 (Tenn. 2008). The record
supports the sentence imposed by the trial court. The defendant has not, therefore, met his burden
of showing that his eleven-year sentence is excessive.

                                      IV. Cumulative Error



                                                 -8-
       The defendant argues that he is entitled to relief due to cumulative error at trial. Having
found no errors committed by the trial court, we respectfully disagree.

                                         CONCLUSION

         Based on the aforementioned authorities and reasoning, we affirm the judgment of the trial
court.

                                                      ___________________________________
                                                      ALAN E. GLENN, JUDGE




                                                -9-